Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 4, 2022.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-22-00201-CV



                         IN RE PAUL E. NUNU, Relator


                           ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               Probate Court No. 2
                              Harris County, Texas
                          Trial Court Cause No. 416,781

                         MEMORANDUM OPINION

      On March 18, 2022, relator Paul E. Nunu filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable
Michael B. Newman, presiding judge of the Probate Court No. 2 of Harris County,
to vacate the probate court’s January 12, 2017 order creating the dependent
administration as void for lack of subject matter jurisdiction.
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                      PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Jewell.




                                         2